*116
ORDER

PER CURIAM:
AND NOW this 8th day of July, 1998, it is hereby ordered that the prothonotary accept the Petition for Allowance of Appeal which was mailed on October 17, 1997, as having been timely filed under Pa.R.A.P. 1112. The Petition for Allowance of Appeal was deposited with the Post Office within the required thirty days by “priority metered mail,” which is a subclass of “first-class mail” under the applicable federal postal regulations. See 39 C.F.R. part 3001, App. A, Subpart C.; see also 39 C.F.R. § 320.6. Consequently, the Petition for Allowance of Appeal was timely filed.